5
6

THE 7

COCHRAN
FIRM

CALIFORNIA
4929 Wilshire BL
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-00789-JFW-AS Document 7 Filed 08/10/20 Page 1of2 Page ID #57

BRIAN T. DUNN, ESQ. (SBN 176502)
Email: bdunn@cochranfirm.com

THE COCHRAN FIRM CALIFORNIA
4929 Wilshire Boulevard, Suite 1010

Los Angeles, California 90010-3856
Telephone: (323) 435-8205

Facsimile: (323) 282-5280

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

TOMMY JEAN TWYMAN, an
individual; CHARLES TWYMAN, an
individual; M.A.T., a minor,
individually and as Successor in Interest
to RYAN TWYMAN, deceased, by and
through his Guardian Ad Litem,
Davielle Johnson; R.C.T., a minor,
individually and as Successor in Interest
to RYAN TWYMAN, deceased, by and
through his Guardian Ad Litem,
Davielle Johnson; D.C.T., a minor,
individually and as Successor in Interest
to RYAN TWYMAN, deceased, by and
through his Guardian Ad Litem,
Kemaya Dancey; DAIMEON

LEFFALL,

Plaintiffs,
.
COUNTY OF LOS ANGELES a

municipal entity, and DOES 1 through
10, inclusive,

 

Defendants.

CASE NO.: 2:20-cv-00789 JEW (ASx)

NOTICE OF CONDITIONAL
SETTLEMENT

 

 
5
6

THE 7

COCHRAN
Firman

CALIFORNIA

4929 Wilshire BI.

Suite L010 9
(323)435-8205

10
im
12
13
14
15
16

47
18
19

20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-00789-JFW-AS Document 7 Filed 08/10/20 Page 2of2 Page ID #:58

TO THE HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT COURT
JUDGE, .

Please take notice, that as of August 10, 2020, ALL PARTIES to the above
entitled action, including all unserved parties, have entered into a full and final
settlement of all claims arising out of the incident giving rise to the above-entitled
action.

This settlement is conditioned upon the approval of the County of Los Angeles’
Board of Claims, as well as the County of Los Angeles’ Board of Supervisors. Plaintiffs
request this Court maintain jurisdiction over this matter for a minimum of 180 days,
pending final approval by the necessary administrative entities.

Additionally, as this matter involves the disputed claims of three minor plaintiffs,
Plaintiffs request that this Court maintain jurisdiction over this matter to preside over any
and all proceedings concerning the disposition of the minor plaintiffs’ proceeds, as
required by Local Rule 17-1, California Code of Civil Procedure section 372, and
California Rule of Court 3.1384.

DATED: August 10, 2020 Respectfully submitted,
THE COCHRAN FIRM CALIFORNIA

By: /s/ Brian T. Dunn
BRIAN T. DUNN
Attorneys for Plaintiffs

 

 
